Citation Nr: 1727531	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  98-18 404 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for joint pain, to include as a manifestation of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117; or as secondary to service-connected menstrual disorder, status post hysterectomy and trachelectomy, and/or anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1973 to March 1974, from October 1974 to August 1976, and from March 1990 to February 1992, to include service in the Southwest Asia theater of operations during the Persian Gulf War.  She also had service in a reserve component of the military between 1976 and 1990.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 1998 rating decision in which the RO in Winston-Salem, North Carolina, inter alia, denied the Veteran's claims of entitlement to service connection for memory loss, headaches, joint pain, chronic fatigue, and menstrual problems.  In August 1998, the Veteran submitted a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 1998, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Phoenix, Arizona, which has certified the appeal to the Board. 

In February 2000, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, DC.  A transcript of that hearing is of record.  During the hearing, the Veteran submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).

In April 2000, the Board remanded the claims on appeal to the RO for further action, to include additional development of the evidence.  After completing the requested development, the RO continued to deny the claims (as reflected in a February 2001 supplemental SOC (SSOC)) and returned the matters to the Board for further appellate consideration.

In May 2002, the Board denied the Veteran's claims, each to include as due to undiagnosed illness.  In February 2010, the Veteran asserted, through her representative, that she had never received a copy of the Board's May 2002 decision.  In March 2010, the Board acknowledged that, although a copy of the Board's May 2002 decision had been sent to the Veteran at her address of record, it had been returned by the post office as undeliverable.  As such, the Board mailed the Veteran another copy of its decision.

Thereafter, the Veteran appealed the May 2002 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2011, the Court granted a joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claims to the Board for further proceedings consistent with the joint motion.

In May 2011, the Board recharacterized the matters on appeal to include reference to "qualifying chronic disability," as set out in amendments to 38 U.S.C.A. § 1117 (West 2014).  The Board remanded the claims to the RO for further action, to include additional development of the evidence.

After taking further action, in a May 2012 rating decision, the RO granted service connection for menstrual disorder, status post hysterectomy and trachelectomy (also claimed as premenstrual syndrome (PMS)), effective June 13, 1996; representing a full grant of the benefit sought with respect to the matter of service connection for that disability.  The RO continued to deny the remaining claims on appeal (as reflected in an April 2012 SSOC) and returned these matters to the Board for further appellate consideration.

In December 2012, in light of argument advanced by the Veteran's representative, the Board expanded the claims remaining on appeal to include service connection on a secondary basis (as reflected on the title page).  The Board again remanded the claims to the RO in December 2012 and September 2013, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After taking further action, the AMC continued to deny the claims on both occasions (as reflected in May 2013 and May 2014 SSOCs, respectively) and returned these matters to the Board for further appellate consideration.

In June 2014 and July 2014, after the matters on appeal were returned to the Board's jurisdiction, the Phoenix RO added evidence to the Veteran's now electronic claims file (encompassing paperless documents stored in the Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems) , including records from the Social Security Administration (SSA), VA treatment records, and a July 2014 rating decision in which the RO, inter alia, increased the rating assigned for the Veteran's service-connected psychiatric disorder (anxiety disorder, not otherwise specified (NOS)) from 50 to 70 percent, effective January 24, 2012, and granted a total disability rating based on individual unemployability due to service-connected disability (TDIU), effective January 28, 2012.  Upon inquiry from the Board, in September 2014, the Veteran, through her representative, indicated that she wished to waive initial consideration of this evidence by the agency of original jurisdiction (AOJ) in the connection with the issues presently developed for appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).

The Board notes that the Veteran was originally represented by The American Legion with regard to the claims currently on appeal.  In February 2011, the Veteran granted a power-of-attorney in favor of a private attorney.  Then, in October 2011, she again granted a power-of-attorney in favor of The American Legion; that organization has submitted written argument on her behalf.  The Board has recognized the change in representation.

In April 2015, the Board denied service connection for memory loss, headaches, and chronic fatigue-to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, or as secondary to a service-connected menstrual disorder, status post hysterectomy and trachelectomy.  The Board remanded the claim for service connection for joint pain for additional development.  As explained below, the appropriate development has been completed and this issue has returned to the Board for adjudication.   

As a final preliminary matter, it is noted that the Board previously referred to the AOJ the matter of whether new and material evidence to reopen a claim for service connection for irritable bowel syndrome had been received.  It does not appear that this matter has yet been addressed by the AOJ.  As such, this matter is not properly before the Board, and is again referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.

3.  Competent, probative evidence of record establishes that the arthralgia (joint pain) the Veteran has experienced post-service is most properly attributed to known clinical diagnoses, including but not limited to degenerative joint disease and degenerative disc disease, among others, and not to undiagnosed illness or other chronic, qualifying disability.  

4.  Competent, probative evidence of record establishes that the Veteran's joint pain and associated post-service diagnoses are not etiologically related the Veteran's periods of military service, to include exertive activity, environmental exposures, and air gun vaccinations, and no arthritis was manifest within the first post-service year. 

5.  Competent, probative evidence of record establishes that the Veteran's joint pain and associated post-service diagnoses are not medically related to service-connected menstrual disorder, status post hysterectomy and trachelectomy, or anxiety disorder.  


CONCLUSION OF LAW

The criteria for service connection for joint pain, to include as a manifestation of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, or as secondary to service-connected menstrual disorder, status post hysterectomy and trachelectomy and/or anxiety disorder, are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1117, 1131, 1132, 1153, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159 (b)(1).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.   Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, in January 2013 and September 2013 post-rating letters, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate her claims, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The AOJ also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  After issuance of these letters, and opportunity for the Veteran to respond, the May 2013, May 2014 and January 2017 SSOCs reflect readjudication of this claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the above-described notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of multiple VA examinations, as well as service, VA, and private medical treatment records, and records from the Social Security Administration (SSA).  Also of record and considered in connection with the appeal is the transcript of the Veteran's Board hearing, as well as various written statements provided by the Veteran, and by her former and current representatives, on her behalf.  The Board finds that no further AOJ action in connection with this claim, prior to appellate consideration, is required.

As for the February 2000 Board hearing, the Veteran was provided an opportunity to set forth her contentions before the undersigned.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires a Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103 (c)(2), and that the hearing was legally sufficient.

During the February 2000 hearing, the undersigned identified the issues on appeal as they were then characterized.  Also, information was solicited regarding the nature of the Veteran's conditions, and whether further evidentiary development was required.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission is harmless.  As noted, since the time of the February 2000 hearing, the Board has directed further development of the claim in multiple remands (to include an April 2000 remand that predated the Board's prior denial in May 2002), as a result of which, additional, pertinent evidence has been added to the claims file.  

As for those remands, the Board finds that the AOJ has substantially complied with the prior remand directives with respect to this claim.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Updated VA treatment records have been obtained.  The Veteran was examined in November 2016 for purposes of determining whether her complaints of joint pain can be attributed to one or more known clinical diagnoses and, if so, whether any such diagnosed conditions have been caused by in-service air gun vaccinations, or caused or aggravated by her service-connected menstrual disability and anxiety disorder, as alleged.  With respect to her lumbar spine, a responsive medical opinion has been obtained regarding congenital scoliosis.  

The Board emphasizes that the Veteran has been afforded multiple VA examinations in connection for this claim and that, collectively, these reports and clinical findings and opinions contained therein cover the multiple theories of entitlement raised by the evidence.  Most recently, the RO obtained separate clinical VA examinations for the ankle, back, hip, knee, neck, shoulder, wrist and feet in November 2016.  Medical opinions were obtained from two examiners that together were responsive to the April 2015 Board remand instructions, as noted below.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007.  See also Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate). To the extent that any of the medical opinions prior to November 2016 do not adequately or wholly address the multiple contentions, the fact that one part of a medical opinion may be inadequate (or arguably "insufficient") does not render the entire examination or opinion "void," particularly dealing with complex causation issues, if that part of the examination has actual validity (based on a review of the evidence).  See id.  Thus, the contemporaneous clinical findings and reports from the Veteran reflected in prior VA examination reports are for consideration, even if portions of the accompanying opinions are deficient in some respect. 

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim herein decided, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error). See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Background

Service treatment records (STRs) document no complaints, findings, or diagnosis pertaining to generalized arthralgia (joint pain)  March 1973 STRs reflect that the Veteran complained about a swollen foot and right ankle.  The clinician assessed probable tendo synovitis.  A note a few days later reflected that the Veteran's condition improved and she was able to walk.  However, her light duty status was continued.  In a November 1974 Report of Medical History, the Veteran denied broken bones, bone, joint or other deformity, lameness, and foot trouble.  She endorsed having leg cramps.  An August 1976 service physical examination did not find any clinical musculoskeletal abnormalities. 

A February 1992 Dental Health Questionnaire reflects that the Veteran denied having or ever having painful joints.  Similarly, the February 1992 separation examination did not show a clinical abnormality pertaining to any joint. 

In February 1995, the Veteran visited a VA primary care clinic as a new patient.  She did not report any arthralgia type symptoms.  

VA treatment records from October 1995 reflect that the Veteran fell and injured her wrist.  She underwent private surgical treatment for it in February 1996.  

In May 1996, the Veteran underwent a VA Gulf War examination.  She did not report widespread arthralgia.  Rather, she identified menstrual problems, skin problems, headaches and memory problems as her symptoms.  The same month,  she visited the VA gynecological clinic.  She did not identify joint pain as associated with any menstrual disorder.  

June 1996 VA treatment records include reports of elbow pain of week's duration.  The clinician assessed mild left lateral epicondylitis and indicated it may be related to overuse since the Veteran's right wrist was immobilized with a postoperative cast.  

In her June 1996 claim, the Veteran identified joint pain as a disability. 

In May 1997, the Veteran was afforded a VA examination.  As relevant, she reported having bilateral knee and ankle pain since childhood.  Her primary orthopedic problem was pain in her right wrist.  Clinical examination of her knees and ankles was normal.  Contemporaneous knee and ankle X-ray reports returned negative.  The right wrist X-ray confirmed postoperative changes, but did not find any acute abnormality.  The examiner noted the subjective complaints of pain, but reported that there was no clinical evidence of disease. 

July 1997 VA treatment records include right hand and left hip X-rays.  The Veteran requested the X-rays of the right wrist for her lawyer, and she was concerned that there was an abnormality with the last left hip X-ray.  She also reported a two week history of left hip pain.  The clinician commented that the Veteran worked on her feet and had a fall history two years ago.  Clinical examination showed the left hip to be tender and a full range of motion (ROM) with pain on extension only.  The clinician assessed left hip strain and informed the Veteran that X-rays were not indicated at this time.  However, in September 1997 several X-ray reports were obtained.  The September 1997 VA X-ray of the back revealed moderate left scoliosis and degenerative disc disease.  X-rays of the hip were negative, but the radiologist reported that if the Veteran continued to report persistent unexplained bone pain, then a bone scan was recommended.  X-rays of the right wrist did not show any new findings.  Notably, the clinician reported that both hip and right wrist X-rays were negative for degenerative joint disease (DJD). 

March 1998 private medical records indicate the Veteran's right wrist postoperative status was stable  The surgeon did not anticipation any addition operative intervention unless the hardware failed or the Veteran had specific symptoms.  He noted that the Veteran would probably develop arthritis in the mid-carpal joint and if it became problematic, a bone graft may be needed.

March 1998 VA primary care records note the presence of osteoarthritis, right wrist DJD and lumbar scoliosis.  A contemporaneous VA gynecology clinic notes normal findings with possible perimenopause status. 

In September 1998, the Veteran reported having another fall injury to her right hand and wrist.  X-ray of the right wrist showed stable findings from September 1997.  

In her October 1998 substantive appeal, the Veteran stated that she had joint pain and chronic fatigue without any known diagnosis.  

During the February 2000 hearing, the Veteran recalled being exposed to environmental hazards and having to wear protective masks during her Southwest Asia deployment.  She was never told why the masks were needed.  She also stated that she received unknown injections and later learned that they were not approved by the Federal Drug Administration (FDA).  She stated that her joint pain mostly concerned her ankle and knees.  It began around 1976.  Since then, she continued to have intermittent joint pain and fluid retention.  She sought treatment for it, but it had remained undiagnosed.  She had difficulty getting adequate treatment.  She had a specialist consultation, but the specialist was unprofessional and did not spend enough time on the evaluation.  

In April 2000, Dr. J submitted a letter in support of the claim.  She acknowledged that the Veteran had orthopedic problems concerning her knee and wrist.  However, she stated that the Veteran had generalized arthralgia with negative rheumatology tests.  She did not find clinical evidence of inflammatory arthritis or significant osteoarthritis to explain the arthralgias.  

In January 2001, the Veteran underwent a VA gynecology examination.  She did not report any associated arthralgias. 

March 2001 VA gynecology clinic records do not include any arthralgia type complaints associated with her symptoms.  

June 2002 VA X-ray report of the back reflects "S-shaped" scoliosis and severe levoscoliosis of the spine.  DJD was noted and mild compression fracture was found at L2 and L1.  X-ray of the right knee was unremarkable.  X-ray of the right wrist showed osteoporosis and bony sclerosis.  

July 2002 VA bone density scan was significant for osteopenia.  

In July 2002, the Veteran filed a service connection claim for osteoporosis based upon the June 2002 VA X-ray reports.  

August 2002 VA endocrinology clinic records show that the Veteran was referred to the clinic for evaluation of osteopenia.  The clinician noted that the Veteran had a poor calcium intake her entire life due to her diet.  The clinician recounted the Veteran's orthopedic history.  She noted that the recent lumbar spine X-rays indicated multiple partial compression fractures.  Clinical evaluation was significant for blue sclera, hypermobile joints, and scoliosis of back, non-tender to palpation.  Laboratory findings were significant for a marginal Vitamin D level.  The assessment was atraumatic compression fractures and possible forearm fracture from fall at standing height consistent with osteoporosis.  She stated the fragility fractures were diagnostic regardless of test score.  She highly suspected osteogenesis imperfecta.  A medication and exercise regimen was recommended.  

November 2002 VA endocrinology clinic records reflected diagnoses of osteoporosis and some evidence for connective tissue disease, such as osteogenesis imperfecta.  The Veteran's main complaint was chronic back pain.  Clinical evaluation was significant for positive scoliosis and hypermobile joints.  The clinician diagnosed osteoporosis, stable.  He stated that if the Veteran had osteogenesis imperfecta, it would be a mild case.  

March 2003 VA primary care records indicate that the Veteran had developed back pain following a strain type injury at work.  Clinical examination showed a limited ROM for the lumbar spine and severe spasm of the left side.  The clinician assessed low back pain and spasm, osteopenia and hypertension secondary to pain.  

May 2003 VA endocrinology clinic records document that the Veteran continued to have back pain.  Clinical evaluation was substantially similar to November 2002 findings.  The clinician assessed her osteoarthritis as stable.  She was encouraged to increase her calcium intake.    

May 2003 VA gynecology clinic records do not include any arthralgia type complaints.  

January 2004 VA endocrinology clinic records reflect a continued osteoporosis diagnosis.  She was encouraged to continue her calcium intake and physical activity.  

May 2004 VA gynecology clinic records do not include any arthralgia type complaints as an associated symptom.  

In December 2004, the Veteran visited a VA emergency room (ER) for complaints about right ankle pain.  She reported a fall injury causing pain in her ankle, right hip and leg.  She presented with a mild limp.  Her right ankle was notable for soft tissue swelling.  Knee and hip ROM were normal.  The clinician listed an impression of ankle sprain.  

May 2005, May 2006, August 2007 and May 2008 VA gynecology clinic records do not include any arthralgia type complaints as an associated symptom.  

August 2007 VA primary care records reflect that the Veteran was encouraged to take medication for osteoporosis treatment.  

May 2008 VA primary care records include complaints of low back pain.  All laboratory testing was within normal.  It was attributed to degenerative disc disease (DDD) and DJD.

June 2008 VA neurology clinic records reflect that the Veteran had scoliosis since childhood and in December 2007 was involved in a motor vehicle accident (MVA).  She started having low back pain radiating into right lower extremity.  Clinical evaluation was notable for scoliosis with slightly diminished strength.  The clinician recommended additional testing to determine if surgery was appropriate.  

July 2008 VA neurology clinic records show that the Veteran had an operative consultation for back pain treatment.  The surgeon reported that the surgery was not indicated for the Veteran. 

June 2009 VA gynecology clinic records show that the Veteran was advised about how to prevent osteoarthritis.  No arthralgia type complaints were mentioned.  

November 2009 VA primary care records include complaints about back pain.  The clinician continued to the DJD lumbar spine assessment. 

In December 2009, the Veteran visited a VA ER for a flare up of back pain over the past two days.  She reported having a physical occupation.  Clinical examination was notable for scoliosis and tenderness to palpation over the low back and right leg.  Pelvis imaging revealed unspecified degenerative changes.  The clinician assessed acute exacerbation of chronic low back pain and sciatica and discharged the Veteran home.  

In February 2010, the Veteran reported that exertive activity in service aggravated her preexisting scoliosis.  She was not given any disability accommodation during military service. 

March 2010 VA gynecology clinic records do not include any associated arthralgia type complaints.

In April 2010, the Veteran was afforded a VA general medical examination.  For joint pain, the Veteran reported a 5 year history of back pain.  She attributed it to congenital scoliosis and heavy lifting during military service.  The examiner noted the neurology clinic evaluation with diagnoses of DJD with levoscoliosis.  The Veteran reported tendon injuries to her right knee and wrist as a result of a post service fall.  She had right knee arthroscopic surgery in 2000 and right wrist bone graft surgery in 1995.  She denied any other joint complaints.  The examiner commented that the injuries to these joints were specific and mechanical in origin and not related to any environmental exposure.  Clinical musculoskeletal evaluation showed scoliotic curvature in the thoracolumbar spine with tenderness in the lumbar paravertebral musculature.  Postoperative scars of the right knee and right wrist were noted.  No joint swelling, warmth or erythema was found.  No fibromyalgia tender points were observed.  There were no signs or symptoms of endocrine disease.  Neurological findings showed normal muscle tone and bulk in all extremities.  For joint pain, the examiner concluded it had a clear and specific history based upon the record.  

In September 2010, the Veteran underwent a hysterectomy without any complications.  

In October 2010, the Veteran asserted that her claimed disabilities were related to posttraumatic stress disorder (PTSD) and air gun vaccinations.  

January 2012 operative report shows that the Veteran had a trachelectomy without complication.  

In January 2012, the Veteran underwent a VA undiagnosed illness examination.  The examiner confirmed review of the claims folder.  For joint pain, the Veteran was unsure as to why this was being considered an undiagnosed illness.  She indicated her joint pain complaints were the result of known injuries affecting her right wrist and knee and lumbar scoliosis with arthritis.  She denied a history of general arthralgia.  The examiner commented that scoliosis had a congenital onset.  Her back pain began insidiously following discharge. The examiner referenced the prior imaging reports for back and right wrist.  He observed that more recent medical records are limited to complaints about back pain, and it was associated repetitive bending and lifting from her work as nurse.  The examiner stated that the back pain was of a mechanical origin.  The examiner expressed a negative opinion based upon the above history.  He also stated that an air gun inoculation would not  result in these symptoms.  

February 2012 VA gynecology examination noted that the Veteran's menstrual irregularity may be attributable to an undiagnosed illness.  

July 2012 VA medical opinion stated that the Veteran was fully recovered from the trachelectomy and no long term sequelae were expected.  The VA physician stated that it should pose no effect on the Veteran's ability to work.  

In August 2012, the Veteran obtained an internet medical article from the U.S. National Library of Medicine.  It listed joint aches and pains under the list of other symptoms of menopause.  

In March 2013, an addendum was issued to the February 2012 VA examination.  The examiner stated that the claimed joint pain was less likely related to any menstrual disorder.  He stated that the conditions were medically unrelated.  

In another March 2013 addendum, another VA examiner reviewed the claims folder.  He also expressed a negative opinion regarding any secondary etiology between joint pain and menstrual disorder.  He cited the absence of postoperative complications from hysterectomy and trachelectomy and the etiology of her joint pain was known without any relationship to a menstrual disorder.  

April 2013 VA gynecology clinic records do not include any associated arthralgia type complaints.

May 2013 VA left knee X-ray report showed osteoarthritis. 

In a January 2014 VA addendum, one of the March 2013 VA examiners expressed a negative opinion for joint pain.  He considered the August 2012 medical article about arthralgias associated with menopause.  However, he indicated that the Veteran's joint complaints were distinctly injury-related or resulting from congenital scoliosis.   

May 2015 VA treatment records reflect the Veteran had arthritis pain secondary to rain.  

October 2015 VA chiropractic records show that the Veteran had right sided back pain that subsequently decreased.  She maintained a good level of activity, including the home exercise program.  The chiropractor assessed that the Veteran had plateaued with the treatment plan and recommended continuing activity as tolerated.  

In November 2016, the Veteran was afforded VA examinations covering all identified joints as having arthralgia.  

For the November 2016 VA back examination, the examiner diagnosed scoliosis dating to childhood, thoracolumbar DDD, and thoracolumbar DJD.  The Veteran reported a history of back pain since approximately 2004.  She attributed it to heavy lifting in service.  She currently had constant back pain and treated it with rest.  Clinical evaluation showed a full ROM for the thoracolumbar spine.  Moderate tenderness to the lumbar vertebrae and left paravertebral muscles was noted.  However, the Veteran did not have muscle spasms significant enough to cause abnormal curvature.  Muscle strength and reflex tests were normal.  Straight leg raise testing was negative.  As to whether the scoliosis was a congenital defect or disease, the examiner stated it was a defect.  She reported that it was usually static in nature, but may progress though the natural aging process.  She noted the July 1997 treatment record, January 2001 report, December 2011 report, and January 2014 VA addendum report.  She considered these reports to support a finding that scoliosis was a congenital, structural defect.  She stated that it was less likely the congenital defect of scoliosis was subject to superimposed disease or injury during military service.  She explained that scoliosis and superimposed mechanical injury were two totally separate disease processes.  As to the current lumbar spine DJD and DDD, the examiner stated it was less likely these diagnoses were related to service, to specifically include environmental exposures.  She stated that environmental exposures to chemicals do not cause mechanical damage to the spine.  She also confirmed that there was no causation or aggravation from psychiatric or menstrual disability.  She cited the wholly unrelated pathologies.  

For the November 2016 VA hip examination, the examiner declined to provide a diagnosis.  She reported that imaging studies of the left hip and pelvis were normal.  The described pain was not associated with the hip joint; rather, it was chronic pain across the low back.  On clinical evaluation, there was full ROM in both hips.  Muscle strength testing was full with the exception of left hip flexion being 4/5 strength.  The examiner attributed it to low back pain.  

On November 2016 VA knee examination, the examiner diagnosed left knee osteoarthritis since 2013.  The Veteran reported having left knee pain for many years without specific injury.  Her knee was painful with standing and pressure.  Clinical evaluation showed full ROMs in both knees.  Tenderness was not observed, but crepitus was for the right knee.  For the left knee, pain with flexion, weight-bearing and tenderness and crepitus were noted.  Muscle strength testing was complete.  Stability testing was normal for both knees.  

On November 2016 VA spine examination, the examiner diagnosed cervical DDD and DJD.  ROM studies showed slightly diminished cervical spine motion.  There was pain upon palpation.  The Veteran had muscle spasm, but it was not significant enough to affect her gait.  Muscle strength, reflex, and sensory testings were normal.  

On November 2016 VA neck examination, the examiner diagnosed bilateral glenohumeral joint osteoarthritis.  The Veteran reported longstanding left shoulder pain.  She did not treat it.  ROM for the right shoulder was complete and for the left shoulder showed diminished flexion.  There was pain with weight-bearing, tenderness upon palpation and crepitus.  Muscle strength was normal for the right shoulder and slightly diminished in the left shoulder.  

On November 2016 VA wrist examination, the examiner diagnosed traumatic arthritis of the right wrist from 2013 and residual of wrist fracture status post bone grafting and fusion from 1995.  The Veteran reported injuring her right wrist in a 1995 fall.  Clinical evaluation showed diminished ROM in the right wrist and full ROM in the left wrist.  Muscle strength was normal for the left wrist and slightly diminished for the right wrist.  

Following the specific joint examinations above, the examiner expressed a negative medical opinion based upon clinical evaluation and a complete review of the electronic medical records.  She reiterated that she thoroughly reviewed the record and August 2012 medical articles associating menopause and joint pain.  She acknowledged that menopause induced joint was possible, but in this particular case, the Veteran's joint pains have specific diagnoses.  These include scoliosis of the back, DDD of the neck, DJD of the left knee, history of fracture for the right wrist, and DJD of the right shoulder.  She reported that none of these diseases are associated with chemical exposures or menopause.  She also reported that the Veteran's neck, knee, wrist and shoulder disabilities were diagnosed many years after separation and she could not establish a nexus.  

Another VA examiner provided the ankle and podiatry examinations and medical opinions.  On the podiatry examination, the examiner diagnosed bilateral pes planus, hallux valgus, and plantar fasciitis with unknown onsets.  The Veteran denied any foot trauma during service.  She could not remember when her arches started falling and indicated it was prior to service.  Currently, she had pain in both bunions with standing and walking.  Clinical evaluation was notable for pes planus pain affecting both feet with use, swelling, decreased longitudinal arch height, weight-bearing line falling over or medial to great toe and marked inward displacement and severe spasm of the Achilles tendon.  Mild hallux valgus was noted bilaterally.  For foot injuries, the examiner commented that there was very mild pain on palpation to the right medical calcaneal tubercle and to the left medial/ central band of the plantar fascia at mid arch.  X-rays revealed stable moderate hallux valgus deformity and stable mild degenerative changes at the great toe metatarsophalangeal (MRP) joint, bilaterally.  The right foot was also notable for suggested mild hammertoe deformities.  She provided a negative medical opinion for the podiatry disorders based upon clinical evaluation and a complete review of the electronic medical records.  She stated that the disorders were progression of pes planus and as such, disorders with a clear and specific etiology and diagnosis.  She noted that per the Veteran's reports pes planus preexisted service.  Regarding secondary service connection, she stated that the foot complaints were progressions of pes planus and not caused or aggravated by service-connected menstrual disability or psychiatric disorder.  
    
On ankle examination, the examiner diagnosed bilateral edema.  She reported that it is related to varicose veins that are prominent on the ankle and lower leg.  The edema was less likely specific to any bone, muscle, or tendon abnormality.  The Veteran denied any trauma to her ankles in service.  She had a many year history for bilateral ankle swelling.  She denied any pain associated with it or pain in the ankle joint.  Clinical findings included diminished dorsiflexion and full plantar flexion in both ankles.  Muscle strength was complete for both ankles.  The examiner described the edema as moderate and diffuse from mid tibia to mid dorsal foot.  It was productive of mild pain on palpation with compression of edema on the distal tibia.  She provided a negative medical opinion for ankle edema based upon clinical evaluation and a complete review of the electronic medical records.  With respect to an undiagnosed illness, she reported that the ankle edema disorder had a clear and specific diagnosis of varicose veins as opposed to an underlying bone, muscle or tendon abnormality.  She opined that the ankle edema was not caused or aggravated by service-connected psychiatric or menstrual disability.  

III. Applicable Legal Authority

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may be presumed, for certain chronic diseases, such as arthritis, which develop to a compensable degree within one year of separation, although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit has clarified that the law providing for awards of service connection on the basis of continuity of symptomatology (in lieu of medical opinion) is limited to "chronic" diseases listed under 38 C.F.R. § 3.309 (a) (such as arthritis).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or diseases existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1132; see VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The term "clear and unmistakable evidence," as used in 38 U.S.C.A. § 1111, has been defined as evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999) (citing the definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable law and regulations for VA compensation purposes.  38 C.F.R. § 3.303(c).  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).  A defect is a structural or inherent abnormality or condition which is more or less stationary in nature.  VAOPGCPREC 82-90.  However, a disease may be defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  Id.  Service connection may be granted for diseases of congenital, developmental, or familial origin, but not for defects, unless such defect was subject to superimposed disease or injury during military service.  Id.  Such a disease, by its very nature, pre-exists a claimant's military service, and typically, entitlement to service connection turns on the question of whether manifestations of the disease in service constituted "aggravation" of the condition.  Id.   

A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  However, aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 C.F.R. § 3.306 .  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Compensation may be granted for manifestations of an undiagnosed disability of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117.

During the pendency of this appeal, Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  In the revised statute, the term "chronic disability" was changed to "qualifying chronic disability," and the definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  Effective June 10, 2003, VA promulgated revised regulations to, in part, implement these statutory changes.  See 38 C.F.R. § 3.317 (a)(2).

Under 38 U.S.C.A. § 1117 (a)(1), as amended, compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  The period within which such disabilities must become manifest to a compensable degree in order for entitlement to compensation to be established is currently December 31, 2021.  81 Fed. Reg. 71,382 (October 17, 2016); see also 38 C.F.R. § 3.317(a)(1)(i).  In order to qualify, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a), (b).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 U.S.C.A. § 1117(g).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991)).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181   (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be weighed as evidence against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991)).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

III. Analysis

The Veteran contends service connection is warranted for joint pain.  Her main contention is that joint pains are attributable to an undiagnosed illness or secondary to service-connected menstrual disorder and anxiety disorders.  In addition, the theories of entitlement concerning presumptive service connection and a continuity of symptomatology for arthritis, direct service connection, and aggravation for lumbar scoliosis must be considered.  As detailed below, the Board has considered all possible theories of entitlement with respect to the entire record, but finds that the preponderance of the evidence weighs against an award of service connection under any of these theories. 

First addressing 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the Board notes that joint pain may be a sign or symptom of undiagnosed illness or other qualifying, chronic disability.  However, that legal authority requires that any undiagnosed illness cannot be attributable to any known diagnosis.  The evidence in support of the claim consists of the April 2000 medical opinion from a treating VA physician and the Veteran's reports.  The Board finds the April 2000 medical opinion to be undermined by the subsequent VA endocrinology clinic records and medical opinions indicating that the Veteran's arthralgias are attributable to known medical diagnoses.  Although the April 2000 VA physician stated that her arthralgia could not be attributed to osteoarthritis, multiple VA treatment records from 2002 and 2003 indicate that the Veteran had osteopenia, osteoporosis, poor calcium intake, and possible osteogenesis imperfecta as known medical conditions that affect her entire musculoskeletal system.  Since the April 2000 VA treating physician did not have an opportunity to consider these known medical diagnoses that would explain widespread arthralgia, the Board finds that the April 2000 medical opinion is not persuasive.  See Caluza, 7 Vet. App. at 510-511.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).

The Board acknowledges that the Veteran is competent to report the circumstances of her Southwest Asia service and medical history, to include the nature, onset, and continuity of her symptoms.  However, her reports must be considered in light of the entire record.  The Veteran has a complex medical history with congenital lumbar scoliosis, post service injury, osteoporosis and arthritis affecting several joints.  These identified known clinical diagnosed for joint pain weigh against a finding of undiagnosed illness.  See Caluza, 7 Vet. App. at 510-511.  Furthermore, the November 2016 VA examiners conducted a complete review of the record, clinical interviews, and physical examinations with consideration as to the presence of an undiagnosed illness.  They expressed negative determinations based upon the presence of known diagnoses, including arthritis, varicose veins and natural progression of podiatry disorders.  Their conclusions in this regard are plausible and consistent with the medical evidence showing lumbar scoliosis, post-service arthritis in several joints, osteoporosis and post-service traumatic injury to the right wrist.  See Nieves-Rodriguez, 22 Vet. App. at 303; Monzingo, 26 Vet. App. at 106.  

Accordingly, as the Board finds that the weight of the evidence establishes that Veteran's joint pain is attributable to known clinical diagnoses, and not to undiagnosed illness or other chronic, qualifying disability, service connection pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is legally precluded.  The Board further finds that the most persuasive evidence of record weighs against establishing a medical nexus between any diagnosed disability manifested by joint pain, and either service or service-connected disability.

Here, as the Veteran has asserted continuous symptoms of joint pain since service, the Board has considered the matter of continuity of symptomatology for arthritis.  Since arthritis is a chronic disease, the presumptive service connection and continuity of symptomology provisions are applicable to any joint with an arthritis diagnosis established by X-ray evidence.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a), 4.71a, Diagnostic Code 5003.  Briefly, the Board finds that presumptive service connection for arthritis in any joint is not warranted.  Id.  The record does not include any X-ray findings establishing an arthritis diagnosis for any joint within the first post-service year, and the Veteran does not report otherwise.  

Moreover, regarding a continuity of symptomatology, STRs do not show that the Veteran had any traumatic injury or ongoing joint pain in service that could possibly be related to post-service arthritis.  March and April 1973 STRs document treatment for a swollen right foot and ankle with improvement.  These STRs indicate this was an acute medical problem without any sequela.  The additional STRs on their face do not indicate that any arthralgia or orthopedic disorder was manifest in service to establish a possible nexus to post service arthritis.  See February 1992 Dental History Questionnaire (Veteran denies joint pain) and Physical Examination Report for Separation; AZ v. Shinseki, 731 F.3d 1303, 1315-16 (Fed. Cir. 2013) (silence within records is pertinent evidence when records would typically document event in dispute); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (silence in medical records may be relevant evidence that symptoms were not present if the record would normally have recorded such symptoms).  The Veteran has given inconsistent reports as to the onset of joint pain that could possibly be attributable to arthritis.  Id.; see February 2000 hearing (joint pain started in 1976); April 2010 and November 2016 VA examination reports (reflecting reports of post service orthopedic injury and joint pain).  To the extent the Veteran asserts a continuity of symptomology for arthritis beginning in service, the Board finds such a report unpersuasive because of the uncertain history as to the onset of joint pain and absence of support for such a contention from STRs.  Id.; AZ, 731 F.3d at 1315-16; Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran in weighing evidence).  In sum, the evidence weighs against a continuity of symptomatology for arthritis in any joint.  See id.; 38 C.F.R. § 3.303(b).  

The Board has also considered the claim on the basis of direct service connection, based on the on the Veteran's assertions that her post-service joint pain is attributable to exertive activity in service, or in the case of lumbar scoliosis, aggravated by it.  The Board finds that she competent and credible in her reports of exertive activity.  However, the evidence supporting a theory of entitlement on the basis of direct service connection is limited to her self-reports.  

The November 2016 VA medical opinions covering multiple joints weigh against a nexus to service on a direct basis.  38 C.F.R. § 3.303.  While the Veteran is qualified as nurse, the November 2016 VA examiners are also qualified as a certified physician assistant and a medical doctor.  They are competent to make causal determinations on complex medical questions.  Schertz v. Shinseki, 26 Vet. App. 362, 369 (2013) ("Medical professionals are presumed competent to do their job") (citing See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011) (applying the presumption of regularity to medical examiners' competence).  Moreover, the Board points out that the VA examiners' opinions reflect an objective review of the record without bias as to the outcome of the claim.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding that a pecuniary interest may affect the credibility of a claimant's testimony).  The VA joint examiner cited the time lapse between service and onset of neck, knee, wrist and shoulder disorders.  Her rationale is essentially that the delayed onset of disability for these joints is inconsistent with any exertive type injury incurred during military service.  The VA ankle and podiatry examiner cited the life-long progression of the podiatry disorders and the presence of varicose veins for her negative determinations.  It is sensible to infer that the absence of any podiatry or varicose vein findings in STRs or lay reports of symptoms during military service supported negative determinations.  Caluza, 7 Vet. App. at 506. Both VA examiners' rationales were based upon a complete review of the record, clinical interview, and physical examination.  Such rationales are plausible and consistent with the record.  Id.  The November 2016 medical opinions are not undermined by any additional medical opinions.  Id.  For these reasons, the November 2016 VA medical opinions are highly probative evidence weighing against a finding of direct service connection.  38 C.F.R. §§ 3.102, 3.303. 

With respect to lumbar scoliosis, the Veteran contends that this disorder was aggravated during service.  See 38 C.F.R. §§ 3.304(b), 3.306.  The Board notes that lumbar scoliosis was not reported on the October 1972 entrance examination, and the presumption of soundness applies.  38 C.F.R. § 3.304(b).   However, multiple VA examination reports provide clear and unmistakable evidence that lumbar scoliosis preexisted service.  See April 2012, January 2012, and November 2016 VA examination reports (showing a childhood or congenital onset for scoliosis); Vanerson, 12 Vet. App. at 258-59.  To the extent the Veteran asserts her scoliosis was aggravated by exertive activity in service, the Board finds the evidence to weigh against such an assertion.  The November 2016 VA examiner expressed a negative medical opinion for a nexus between military service and scoliosis.  Her comments indicate that any exertive or traumatic type injury that may have occurred in service would be a wholly separate disease process from lumbar scoliosis.  Her determination is not controverted by any additional medical evidence.  The Veteran's reports concerning an aggravation nexus for preexisting scoliosis are vague and generalized.  See June 1996 claim; February 2010 statement; Caluza, 7 Vet. App. at 510-511.  For these reasons, the Board finds that the competent, probative evidence on this point undebatably establish that the pee-existing lumbar scoliosis was aggravated in service.  Id.; 38 C.F.R. §§ 3.102, 3.304(b), 3.306. 
   
Next, the Board will consider the matter of secondary service connection, pursuant to 38 C.F.R. § 3.310.  The Veteran contends that joint pain is caused or aggravated by her service-connected menstrual disorder, status post hysterectomy and trachelectomy and psychiatric disorder.  She is qualified as a nurse and competent to describe her medical history.  In support of this contention, she submitted an August 2012 internet medical article on Menopause by the U.S. National Library of Medicine.  It stated that symptoms of surgical menopause can be more severe or start more suddenly.  It listed six common symptoms associated with menopause and then joint aches and pain under the heading of "[o]ther symptoms of menopause."  Meanwhile, the evidence weighing against the claim includes the November 2016 VA medical opinions, and the established diagnoses for the lumbar spine, neck, left knee, right wrist and right shoulder that indicate musculoskeletal causes for pain in these joints. 

In this particular case, the Board finds that the Veteran's assertions of secondary service-connection for joint pain are outweighed by the November 2016 VA medical opinions and other evidence of record.  See Caluza, 7 Vet. App. at 510-511.  The November 2016 VA examiners based their opinions upon a complete review of the record, clinical interview, and physical examination.  They cited non-service related causes, such as post service traumatic injury, degenerative arthritis and varicose veins, as more likely causes for the Veteran's joint pain.  One of the VA examiners stated that while the Veteran-submitted medical article is correct that arthralgias may be associated with menopause, it is not common.  The Board finds that the November 2016 VA medical opinions more plausible for the following reasons.  The Veteran has a medical history including osteopenia/ osteoporosis, arthritis affecting in several joints and a significant post-service injury history to the right wrist that would explain many arthralgias.  Numerous VA gynecology clinic records are negative for any complaints about associated joint pain.  AZ, 731 F.3d at 1315-16.  The theory of secondary service connection to gynecological or psychiatric disorders on its face would suggest an unusual relationship due to the disparate anatomical systems involved.  Caluza, 7 Vet. App. at 510-511.  Review of the Veteran-submitted medical article omits arthralgia under its listing for common symptoms of menopause.  It is reasonable to infer from such omission that menopause induced arthralgia is a less likely symptom.  AZ, 731 F.3d at 1315-16.  For these reasons, the Board finds that the preponderance of the evidence weighs against a finding of secondary service connection.  38 C.F.R. §§ 3.102, 3.310. 

For all the foregoing reasons, the Board finds that the Veteran's assertions that service connection is warranted for arthralgia or joint pain are not persuasive under any possible theory of entitlement.  The preponderance of the evidence weighs against continuity of symptomatology for arthritis or a medical nexus to service or service-connected disability for any post-service joint disability.  As such, the benefit-of-the-doubt doctrine is not applicable, and the claim for service connection for joint pain must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


	
ORDER

Service connection for joint pain, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117; or as secondary to a service-connected menstrual disorder, status post hysterectomy and trachelectomy, and/or anxiety disorder, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


